Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 15, 2015

                                      No. 04-15-00217-CV

     FOR THE BEST INTEREST AND PROTECTION OF A.S., a Mentally Ill Person,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-0851
                          Honorable Oscar J. Kazen, Judge Presiding


                                         ORDER
       This appeal arises from an order to compel psychoactive medications. This court must
advance the disposition of this appeal. See TEX. HEALTH & SAFETY CODE ANN. §§ 574.070(e),
574.108 (West 2010); TEX. R. APP. P. 2.
       The State’s brief was due on July 9, 2015. On the due date, the State filed a motion for
extension of time to file its brief until July 24, 2015, for an extension of fifteen days.
       The State’s motion is GRANTED. The State must file its brief with this court not later
than July 24, 2015. NO FURTHER EXTENSIONS OF TIME TO FILE THE STATE’S
BRIEF WILL BE GRANTED.
       After the briefs have been filed, this court will advance this appeal on the court’s docket
in accordance with the statutory requirements. See TEX. HEALTH & SAFETY CODE ANN.
§§ 574.070(e), 574.108.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court